DETAILED ACTION
The following is an Allowance in response to application number 15/903,525 filed 9/25/2020. Claims 1-19 are pending and are allowed. 


Reasons for Allowance
Claims 1-19 were pending. Claims 1-19 are now allowed. Applicant’s remarks filed 9/25/2020 were persuasive to overcome the prior art rejections. The independent claims recite determination and identification steps as functions of eight criteria and make a rationalization decision and identify the cost of implementing that decision as a function of all eight criteria. While the closest combination of prior art, Kolo  in view of Mangan, disclose the eight criteria, they fail to teach or suggest making a rationalization decision based on the eight criteria and identifying the cost of implementing that decision as a function of all eight criteria. The specific limitation recites “where the first rationalization decision and the first rationalization cost are determined as a function of the received information, of a complexity of the first application, of a technical-quality value of the first application, and of a business-quality score of the first application that is based on a business alignment, a process alignment, an output-data quality, a financial impact, and a line-of-business coverage of the first application.” Applicant’s remarks found persuasive are found on p. 23-25.
The claims are statutory under the 2019 Patent Subject Matter Eligibility Guidance. The claimed invention is a quality-based automated application-portfolio rationalization machine, process and article of manufacture that makes and implements a rationalization decision based on received, generated, and inferred information using cognitive computing, machine learning, or artificial intelligence. The claims do not recite a mathematical concept, mental process, or a certain method of organizing human activity. The claims are therefore patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclose, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

Kolo et al, US Publication No. 2011/0066570 A1, methods and systems for portfolio rationalization. Fundamentally, portfolio rationalization is the process of eliminating wasteful spending by analyzing the investment properties and restructuring the portfolio to better align with the organizational strategy. The portfolio rationalization process details individual processes that may be used to perform portfolio rationalization.
Mangan et al, US Publication No. 2006/0095309 A1, method for application rationalization to assist clients in reducing the complexity of information technology (IT) and expedite the benefits of IT transformation.
Rejai, US Publication No. 20100057520 A1, a process for managing information technology (IT) products within an organization may include defining categories of IT products being utilized by an organization. A management structure may be assigned to each IT product category, where the management structure identifies at least one individual having responsibility for each respective IT product category. An inventory list of IT products being used by the organization may be created. The IT products may be mapped to the IT product categories and management structure. A disposition status from among a plurality of potential disposition statuses may be assigned to each of the IT products.
Madhav et al, US Publication No. 2016/0337207 A1, a system and method for IT infrastructure transformation. In some embodiments, information related to an IT infrastructure is gathered, a current maturity level of the IT 
Robert Chiang, Strategic alignment and value maximization for IT project portfolios, May 29, 2012, a governance process on project solicitation, evaluation, and monitoring to ensure the resulting portfolio creates tangible values, balances across priorities, and supports business objectives. An optimization model to streamline the decision processes for IT portfolios and programs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/MOHAMED N EL-BATHY/Examiner, Art Unit 3624